Exhibit 10.1

INCREMENTAL LOAN ASSUMPTION AGREEMENT, dated as of September 25, 2017 (this
“Agreement”), is made and entered into by and among AAC Holdings, Inc., a Nevada
corporation (the “Borrower”), the other Loan Parties, each of the entities
listed under the caption “Incremental Revolving Credit Lenders” on the signature
pages hereto (each, an “Incremental Revolving Credit Lender” and, collectively,
the “Incremental Revolving Credit Lenders”) and Credit Suisse AG, as
Administrative Agent and Collateral Agent under the Credit Agreement (as defined
below).

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of June 30, 2017
(as amended, restated, supplemented or otherwise modified prior to the date of
this Agreement, the “Credit Agreement”), by and among the Borrower, the lenders
party thereto and Credit Suisse AG, as Administrative Agent and Collateral
Agent;

WHEREAS, the Borrower shall obtain the Incremental Revolving Credit Commitments
(as defined below) and use the proceeds thereof on and after the Effective Date
solely for general corporate purposes of the Borrower and its Subsidiaries;

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and in the Credit Agreement and pursuant to Section 2.23 of the Credit
Agreement, the Borrower has requested that (a) the Incremental Revolving Credit
Lenders increase the existing Revolving Credit Commitments on the Effective Date
(as defined below) in an aggregate principal amount of $15,000,000 (the
“Incremental Revolving Credit Commitments”) and (b) the Credit Agreement be
deemed amended to the extent necessary to reflect the existence of the
Incremental Revolving Credit Commitments and the agreements contemplated
hereunder; and

WHEREAS, the Incremental Revolving Credit Lenders are willing to provide the
Incremental Revolving Credit Commitments to the Borrower on the Effective Date
pursuant to Section 2.23 of the Credit Agreement, and the parties hereby wish to
amend the Credit Agreement on the terms and subject to the conditions set forth
in this Agreement and in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained in this
Agreement and other good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties hereby agree as follows:

SECTION 1. Defined Terms; Interpretation; Etc. Capitalized terms used and not
defined in this Agreement shall have the meanings assigned to such terms in the
Credit Agreement. This Agreement is an “Incremental Loan Assumption Agreement”
and a “Loan Document”.

SECTION 2. Incremental Revolving Credit Commitments. (a) Each Incremental
Revolving Credit Lender hereby agrees, severally and not jointly, to make its
respective Incremental Revolving Credit Commitment available to the Borrower on
the Effective Date on the terms and subject to the conditions set forth in this
Agreement and the Credit Agreement and pursuant to and in accordance with
Section 2.23 of the Credit Agreement in an aggregate principal amount equal to
the amount set forth opposite such Incremental Revolving Credit Lender’s name
set forth on Annex I attached hereto. The Incremental Revolving Credit
Commitments shall be deemed to be “Revolving Credit Commitments” and
“Incremental Revolving Credit Commitments” as defined in the Credit Agreement
for all purposes of the Credit Agreement and the other Loan Documents having
terms, conditions and provisions identical to those applicable to the existing
Revolving Credit Commitments.



--------------------------------------------------------------------------------

(b) Each Incremental Revolving Credit Lender (i) confirms that a copy of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement and make available an Incremental
Revolving Credit Commitment, has been made available to such Incremental
Revolving Credit Lender; (ii) acknowledges and agrees that it shall,
independently and without reliance upon the Administrative Agent, the Collateral
Agent, any other Agent, any Arranger or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement
and the other Loan Documents; (iii) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents as
are delegated to the Administrative Agent and the Collateral Agent, as the case
may be, by the terms thereof, together with such powers as are reasonably
incidental thereto; and (iv) acknowledges and agrees that, on the Effective
Date, such Incremental Revolving Credit Lender shall be a “Lender” and an
“Incremental Revolving Credit Lender” under, and for all purposes of, the Credit
Agreement and the other Loan Documents, and shall be subject to and bound by the
terms thereof, and shall perform all the obligations, and shall have all rights,
of a Lender thereunder.

SECTION 3. Upfront Fees. As consideration for the Incremental Revolving Credit
Lenders providing the Incremental Revolving Credit Commitments on the Effective
Date, the Borrower shall pay to the Administrative Agent, for the account of
each Incremental Revolving Credit Lender a closing fee in an amount equal to
0.25% of the principal amount of such Lender’s Incremental Revolving Credit
Commitment as of the Effective Date, which fee shall be earned, due and payable
on the Effective Date.

SECTION 4. Amendments. On the Effective Date, on the terms and subject to the
conditions set forth in this Agreement and in the Credit Agreement and pursuant
to and in accordance with Section 2.23 of the Credit Agreement, the parties
hereby agree that the Credit Agreement shall be deemed amended to the extent
necessary to reflect the Incremental Revolving Credit Commitments and the
agreements hereunder.

SECTION 5. Conditions Precedent to Effectiveness. This Agreement and each
Incremental Revolving Credit Lender’s obligation to provide its respective
Incremental Revolving Credit Commitment shall become effective only upon the
satisfaction of the following conditions precedent (upon satisfaction of such
conditions, such date being referred to in this Agreement as the “Effective
Date”):

(a) The Administrative Agent shall have received a counterpart signature page of
this Agreement duly executed by each of the Loan Parties and the Incremental
Revolving Credit Lenders.

(b) The Administrative Agent and the Incremental Revolving Credit Lenders shall
have been reimbursed or paid all costs, expenses, fees and other amounts
previously agreed in writing by any of them with the Borrower to be earned, due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable costs, expenses, fees, charges and disbursements of
counsel) required to be reimbursed or paid by any Loan Party under any Loan
Document.

(c) The representations and warranties set forth in Section 6 of this Agreement
shall be true and correct in all material respects on and as of the Effective
Date, except to the extent such representations and warranties expressly relate
to an earlier date and except that such materiality qualifier shall not be
applicable to any representation and warranty that is already qualified by
materiality.

 

2



--------------------------------------------------------------------------------

(d) The Incremental Revolving Credit Lenders shall have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.

(e) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent and the Incremental Revolving Credit Lenders, a written opinion
of Bass Berry & Sims PLC, counsel for the Borrower, or such other or additional
counsel for the Borrower reasonably acceptable to the Administrative Agent,
(A) dated as of the Effective Date, (B) addressed to the Administrative Agent,
the Collateral Agent, the Arrangers and the Incremental Revolving Credit
Lenders, and (C) covering such matters relating to this Agreement and the other
Loan Documents as the Administrative Agent shall reasonably request, and the
Borrower hereby requests such counsel to deliver such opinions.

(f) The Administrative Agent shall have received (i) a certificate as to the
good standing of the Borrower as of a recent date, from the Secretary of State
of the state of its organization; (ii) a certificate of the Secretary or
Assistant Secretary of each Loan Party dated as of the Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Effective Date and at all times since a
date prior to the date of the resolutions described in clause (B) below (or in
the alternative, a certification by such Loan Party as to no changes to the
by-laws since the date of the last secretary’s certificate delivered to the
Administrative Agent), (B) that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors of such Loan Party
authorizing the execution, delivery and performance of this Agreement and the
Transactions to which such Person is a party and, in the case of the Borrower,
the borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that attached thereto
is a copy of the certificate or articles of incorporation, including all
amendments thereto, of each Loan Party, certified as of a recent date by the
Secretary of State of the state of its organization (or in the alternative, a
certification by such Loan Party as to no changes to the certificate or articles
of incorporation since the date of the last secretary’s certificate delivered to
the Administrative Agent), and (D) as to the incumbency and specimen signature
of each officer executing this Agreement, any other Loan Document or any other
document delivered in connection herewith on behalf of such Loan Party; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; (iv) such other documents as the Administrative Agent may
reasonably request.

(g) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Effective Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date and except that such materiality
qualifier shall not be applicable to any representation and warranty that is
already qualified by materiality.

(h) At the time of and immediately after giving effect to the establishment of
the Incremental Revolving Commitments, no Default or Event of Default shall have
occurred and be continuing.

 

3



--------------------------------------------------------------------------------

(i) After giving effect to the establishment of the Incremental Revolving Credit
Commitments, the total amount of Incremental Revolving Credit Commitments shall
not exceed the Incremental Revolving Credit Amount.

(j) The Administrative Agent shall have received a certificate, dated as of the
Effective Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in clauses (g), (h) and
(i) of this Section 5.

(k) The Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower in form and substance reasonably satisfactory
the Administrative Agent certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to this Agreement, are Solvent.

SECTION 6. Representations and Warranties. In order to induce the Incremental
Revolving Credit Lenders to enter into this Agreement, each Loan Party
represents and warrants to the Incremental Revolving Credit Lenders, as of the
Effective Date that, both before and after giving effect to the Agreement, the
following statements are true and correct in all material respects:

(a) Power and Authority. The Borrower and each of the Subsidiaries has the power
and authority to execute, deliver and perform its obligations under this
Agreement and the Credit Agreement and the other Loan Documents.

(b) Authorization. The Agreement (a) has been duly authorized by all requisite
corporate and, if required, stockholder action and (b) shall not (i) violate (A)
any provision of (x) any material law, statute, rule or regulation, or (y) the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Subsidiary, (B) any material order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Subsidiary is a party or by which any of
them or any of their property is or may be bound (in each case which is material
to the conduct of their business), (ii) be in conflict with, result in a breach
of or constitute (alone or with notice or lapse of time or both) a default
under, or give rise to any right to accelerate or to require the prepayment,
repurchase or redemption of any obligation under any such indenture, agreement
or other instrument, in the case of this clause (ii) as could reasonably be
expected to result in a Material Adverse Effect or (iii) result in the creation
or imposition of any Lien upon or with respect to any material property or
assets now owned or hereafter acquired, created, developed or invented by the
Borrower or any Subsidiary (other than any Lien created hereunder or under the
Security Documents).

(c) Enforceability. This Agreement has been duly executed and delivered by each
of the Loan Parties party thereto and constitutes a legal, valid and binding
obligation of such Loan Party enforceable against such Loan Party in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(d) Governmental Approvals No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or shall be
required in connection with this Agreement, except for such actions, consents or
approvals (a) as have been made or obtained and are in full force and effect or
(b) the failure to obtain could not reasonably be expected to result in a
Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(e) Absence of Default. No Default or Event of Default has occurred and is
continuing or would result from this Agreement.

(f) Copies of Loan Documents. The Loan Parties have provided the Incremental
Revolving Credit Lenders with true, accurate and complete copies of the Credit
Agreement and all other material Loan Documents together with all material
amendments, consents, waivers and any other modifications thereto and all such
Loan Documents are in full force and effect through and including the date of
this Agreement.

(g) Other Incremental Loans. As of the Effective Date, the Borrower has not
previously incurred any Incremental Revolving Credit Commitments pursuant to the
Credit Agreement and, except for this Agreement, has not entered into any
written agreement with any other Person to provide Incremental Revolving Credit
Commitments pursuant to the Credit Agreement.

(h) Lender Consents. This Agreement shall be fully effective upon its execution
and delivery by the parties specified herein. No consent of any Lender (other
than the Incremental Revolving Credit Lenders and the Administrative Agent in
its capacity as such) is required by the terms of the Credit Agreement for this
Agreement to be fully effective in accordance with its terms. This Agreement
complies with the requirements contained in the Credit Agreement with respect to
the Incremental Revolving Credit Commitments.

SECTION 7. Reaffirmation of Guarantees and Security Interests. Each Loan Party
hereby acknowledges its receipt of a copy of this Agreement and its review of
the terms and conditions hereof and consents to the terms and conditions of this
Agreement and the transactions contemplated thereby, including the extension of
credit in the form of the Incremental Revolving Credit Commitments. Each Loan
Party hereby (a) affirms and confirms its guarantees, pledges, grants and other
undertakings under the Credit Agreement and the other Loan Documents to which it
is a party, (b) agrees that (i) each Loan Document to which it is a party shall
continue to be in full force and effect and (ii) all guarantees, pledges, grants
and other undertakings thereunder shall continue to be in full force and effect
and shall accrue to the benefit of the Secured Parties (as defined in the
Guarantee and Collateral Agreement), including the Incremental Revolving Credit
Lenders, and (c) acknowledges that from and after the date of this Agreement,
all Incremental Revolving Credit Commitments shall be deemed to be Obligations
(as defined in the Guarantee and Collateral Agreement).

SECTION 8. Expenses; Indemnity; Damage Waiver. Section 9.05 of the Credit
Agreement is hereby incorporated, mutatis mutandis, by reference as if such
section was set forth in full in this Agreement.

SECTION 9. Effect on the Credit Agreement

(a) Except as specifically amended by this Agreement, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(b) The execution, delivery and performance of this Agreement shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under any Loan Document.

(c) The parties hereto expressly acknowledge that it is not their intention that
this Agreement or any of the other Loan Documents executed or delivered pursuant
hereto constitute a novation of any of the obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, but a modification
thereof pursuant to the terms contained herein

 

5



--------------------------------------------------------------------------------

(d) From and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as modified by this Agreement.

(e) This Agreement is, and shall be deemed to be, a Loan Document as defined in
the Credit Agreement.

SECTION 10. Miscellaneous.

(a) Notice. For purposes of the Credit Agreement, the initial notice address of
each Incremental Revolving Credit Lender shall be as set forth below its
signature below.

(b) Non-U.S. Lenders. Each Incremental Revolving Credit Lender that is not a
U.S. person (as defined in Section 7701(a)(30) of the Code), if any, shall have
delivered to the Administrative Agent such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such
Incremental Revolving Credit Lender may be required to deliver to Administrative
Agent pursuant to Section 2.20 of the Credit Agreement.

(c) Recordation of the Incremental Revolving Credit Commitments. Upon execution
and delivery hereof, the Administrative Agent will record in the Register the
Incremental Revolving Credit Commitments made by the Incremental Revolving
Credit Lenders.

(d) Amendment, Modification and Waiver. This Agreement may not be amended nor
may any provision of this Agreement be waived except pursuant to a writing
signed by each of the parties hereto.

(e) Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter of this Agreement and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter of this Agreement.

(f) Applicable Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

(g) Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any
New York State court or Federal court of the United States of America sitting in
the Borough of Manhattan in New York City, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Collateral
Agent or any Lender may otherwise

 

6



--------------------------------------------------------------------------------

have to bring any action or proceeding relating to this Agreement or the other
Loan Documents against the Borrower, its Subsidiaries or any of their respective
properties in the courts of any jurisdiction.

(h) Waiver of Objection to Venue and Forum Non Conveniens. Each party hereto
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection which it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any New York State or Federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(i) Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01 of the Credit Agreement. Nothing in any Loan Document shall affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

(j) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION.

(k) Severability. In the event any one or more of the provisions contained in
this Agreement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
in this Agreement and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

(l) Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective. Delivery of an executed signature
page to this Agreement by facsimile (or other electronic) transmission shall be
as effective as delivery of a manually signed counterpart of this Agreement.

(m) Headings. The headings of this Agreement are for purposes of reference only
and shall not limit or otherwise affect the meaning of this Agreement.

[Remainder of this page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

AAC HOLDINGS, INC.,

as the Borrower

  By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the Administrative Agent

By:  

/s/ Christopher Day

Name:   Christopher Day Title:   Authorized Signatory By:  

/s/ Karim Rahimtoola

Name:   Karim Rahimtoola Title:   Authorized Signatory

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

as an Incremental Revolving Credit Lender

By:  

/s/ Anca Trifan

Name:   Anca Trifan Title:   Managing Director By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director   Notice Address:  

60 Wall Street

New York, NY 10005

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

BMO HARRIS BANK, N.A.,

as an Incremental Revolving Credit Lender

By:  

/s/ Eric Oppenheimer

Name:   Eric Oppenheimer Title:   Managing Director     Notice Address:      

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

WHITNEY BANK dba HANCOCK BANK,

as an Incremental Revolving Credit Lender

By:  

/s/ Megan R. Breavey

Name:   Megan R. Breavey Title:   Senior Vice President     Notice Address:    

12 Cadillac Drive

Suite 200

Brentwood, TN 37027

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

AMERICAN ADDICTION CENTERS, INC.       By:  

/s/ Kirk R. Manz

      Name:   Kirk R. Manz       Title:   Chief Financial Officer

FORTERUS HEALTH CARE SERVICES, INC.

SAN DIEGO ADDICTION TREATMENT CENTER, INC.

      By:  

/s/ Kirk R. Manz

      Name:   Kirk R. Manz       Title:   Chief Financial Officer AAC HEALTHCARE
NETWORK, INC.       By:   AAC Holdings, Inc., its sole stockholder       By:  

/s/ Kirk R. Manz

      Name:   Kirk R. Manz       Title:   Chief Financial Officer
AAC LAS VEGAS OUTPATIENT CENTER, LLC AAC DALLAS OUTPATIENT CENTER, LLC ADDICTION
LABS OF AMERICA, LLC       By:   American Addiction Centers, Inc., its sole
member       By:  

/s/ Kirk R. Manz

      Name:   Kirk R. Manz       Title:   Chief Financial Officer

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

THE ACADEMY REAL ESTATE, LLC   By:   Behavioral Healthcare Realty, LLC, its sole
member   By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer RECOVERY BRANDS, LLC  
By:   Referral Solutions Group, LLC, its sole member   By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer REFERRAL SOLUTIONS
GROUP, LLC   By:   Sober Media Group, LLC, its sole member   By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

  

BHR GREENHOUSE REAL ESTATE, LLC

BHR OXFORD REAL ESTATE, LLC

GREENHOUSE TREATMENT CENTER, LLC

CONCORDE TREATMENT CENTER, LLC

RECOVERY FIRST OF FLORIDA, LLC

RI – CLINICAL SERVICES, LLC

NEW JERSEY ADDICTION TREATMENT CENTER, LLC

BEHAVIORAL HEALTHCARE REALTY, LLC

CONCORDE REAL ESTATE, LLC

BHR ALISO VIEJO REAL ESTATE, LLC

BHR RINGWOOD REAL ESTATE, LLC

OXFORD TREATMENT CENTER, LLC

SOBER MEDIA GROUP, LLC

RIVER OAKS TREATMENT CENTER, LLC

LAGUNA TREATMENT HOSPITAL, LLC

SOLUTIONS TREATMENT CENTER, LLC

TOWNSEND TREATMENT CENTER, LLC

OXFORD OUTPATIENT CENTER, LLC

RUSH MEDICAL – LAFAYETTE, LLC

TOWNSEND RECOVERY CENTER NEW ORLEANS, LLC

SAGENEX DIAGNOSTICS LABORATORY, LLC

  By:  

/s/ Kirk R. Manz

  Name:   Kirk R. Manz   Title:   Chief Financial Officer

 

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

SAN DIEGO PROFESSIONAL GROUP, P.C.

PALM BEACH PROFESSIONAL GROUP,

PROFESSIONAL CORPORATION

LAS VEGAS PROFESSIONAL GROUP – CALARCO, P.C.

GRAND PRAIRIE PROFESSIONAL GROUP, P.A.

OXFORD PROFESSIONAL GROUP, P.C.

PONTCHARTRAIN MEDICAL GROUP, A PROFESSIONAL CORPORATION

By:  

/s/ Mark A. Calarco

Name:   Mark A. Calarco, D.O. Title:   Secretary

[Signature Page to Incremental Loan Assumption Agreement]



--------------------------------------------------------------------------------

ANNEX I

Schedule 2.01 – Lenders and Commitments

As of the Effective Date:

 

Incremental Revolving Credit Lender

   Incremental Revolving
Credit Commitment  

Deutsche Bank AG New York Branch

   $ 12,000,000  

BMO Harris Bank, N.A.

   $ 1,5000,000  

Whitney Bank (d/b/a Hancock Bank)

   $ 1,5000,000     

 

 

 

Total:

   $ 15,000,000     

 

 

 

 

Annex I